Citation Nr: 1302596	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-23 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim on appeal.  Jurisdiction over the Veteran's claim is now with the RO in New York, New York.  

In October 2011, the Board remanded the Veteran's claim for a hearing before the Board.  The Veteran subsequently withdrew his hearing request in a written statement dated in February 2012.  38 C.F.R. § 20.704 (2012).  In June 2012, the Board remanded the Veteran's claim for additional development and medical inquiry.  As will be further detailed below, the development directed by the Board in June 2012 has not been accomplished.  Therefore, a new remand is required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board has reviewed the entire record to include the Veteran's virtual VA claims file.  No relevant evidence has been included in the claims file since the supplemental statement of the case (SSOC) dated in December 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that he is entitled to service connection for a right eye disability.  Specifically, the Veteran asserts that, because he was accepted into service with a preexisting right eye disability that he contends prevented him from having military career, and because he opted to forego college, he should be compensated.

In the June 2012 remand, the Board requested that the AMC/RO make additional efforts to obtain private medical evidence, and that the AMC/RO provide additional medical inquiry into the Veteran's claim.  In particular, the Board asked for a medical opinion which commented on whether it is at least as likely as not that the Veteran's preexisting right eye disability permanently increased in severity during service, and if so, whether it is clear and unmistakable (i.e., undebatable) that the increase in disability was due to the natural progress of the disease.  

The record shows that, in response to the June 2012 remand, the AMC/RO provided the Veteran with a June 2012 letter requesting authorization to retrieve any additional private medical records currently not in the claims file (it appears that the Veteran did not reply to the request).  The record also shows that the AMC/RO provided the Veteran in July 2012 with a VA compensation examination into his claim.  In the report of record, the examiner indicated a review of the claims file, detailed a review of the Veteran's relevant medical history, and indicated a physical evaluation of the Veteran's right eye.  Moreover, the examiner provided an opinion in the report, stating that the Veteran's "right vision loss is not caused by or result of his military service.  His right eye was severely injured from a childhood accident."  The examiner did not, however, comment on the standard requested in the June 2012 remand - i.e., the examiner did not address whether it is at least as likely as not that the Veteran's preexisting right eye disability permanently increased in severity during service, and if so, whether it is clear and unmistakable (i.e., undebatable) that the increase in disability was due to the natural progress of the disease.   

In view of the foregoing, the Board finds that the July 2012 VA eye examination is not in accord with the directives of the June 2012 remand, and is not adequate for resolution of this case.  The Court has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 271.  The Court has also held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board finds that a remand is required in order to obtain clarification from the July 2012 VA examiner as to the effect service may have had on the Veteran's pre-service eye disorder, and/or a new examination which provides such clarification.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects and infirmities, or disorders noted at the time of the examination, acceptance, and enrollment. 38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of preservice existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).  Upon enlistment examination, the Veteran was diagnosed with a ruptured iris, no reaction to light or accommodation, mark pigmentation visualized at E-3, and inability to visualize the disc of the right eye.  It was noted that the Veteran was injured in the right eye 13 years ago by a stone and that he had light perception only in that eye.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).

Since a new examination may be necessary, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should again be made available to the July 2012 VA eye examiner for review and clarification of his opinions expressed therein.  

Specifically, the examiner is asked to address the following:

a.  Whether it is at least as likely as not a probability of 50 percent or greater that the Veteran's preexisting right eye disability permanently increased in severity during service.  

b.  If so, whether it is clear and unmistakable (i.e., undebatable) that any increase in disability was due to the natural progress of the disease.   

A complete rationale for any opinion expressed must be provided.

If the July 2012 VA examiner is unavailable, then the requested opinions should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

2.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  

3.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in December 2012, and provided an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



